MODIFY and AFFIRM; and Opinion Filed July 29, 2015.




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-00447-CR
                                     No. 05-14-00448-CR
                                     No. 05-14-00449-CR
                                     No. 05-14-00450-CR
                                     No. 05-14-00451-CR

                          CHASON MATTHEW ODEN, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                    On Appeal from the 291st Judicial District Court
                                  Dallas County, Texas
      Trial Court Cause Nos. F10-73045-U, F10-63919-U, F10-63918-U, F10-63917-U,
                                      F08-73489-U

                              MEMORANDUM OPINION
                       Before Justices Francis, Lang-Miers, and Whitehill
                                Opinion by Justice Lang-Miers

       Chason Matthew Oden appeals five convictions, following the adjudication of his guilt,

for four offenses of possession with intent to deliver a controlled substance (3,4–methylenedioxy

methamphetamine, methamphetamine, and cocaine) in an amount of four grams or more but less

than 200 grams and one aggravated promotion of prostitution offense. See TEX. HEALTH &

SAFETY CODE ANN. §§ 481.112(a), (d), 481.113(a), (d) (West 2010 & Supp. 2014); TEX. PENAL

CODE ANN. § 43.04(a) (West Supp. 2014). The trial court assessed punishment at twenty years’
imprisonment for each drug conviction and ten years’ imprisonment for the aggravated

promotion of prostitution conviction. On appeal, appellant’s attorney filed a brief in which she

concludes the appeals are wholly frivolous and without merit. The brief meets the requirements

of Anders v. California, 386 U.S. 738 (1967). The brief presents a professional evaluation of the

record showing why, in effect, there are no arguable grounds to advance. See High v. State, 573
S.W.2d 807, 811–12 (Tex. Crim. App. [Panel Op.] 1978). Counsel delivered a copy of the brief

to appellant. We advised appellant of his right to file a pro se response, but he did not file a pro

se response. See Kelly v. State, 436 S.W.3d 313, 319–21 (Tex. Crim. App. 2014) (identifying

duties of appellate courts and counsel in Anders cases).

       We have reviewed the record and counsel’s brief. See Bledsoe v. State, 178 S.W.3d 824,

826–27 (Tex. Crim. App. 2005) (explaining appellate court’s duty in Anders cases). We agree

the appeals are frivolous and without merit. We find nothing in the record that might arguably

support the appeals.

       Although not an arguable issue, we find an error in the judgments adjudicating guilt in

cause nos. 05-14-00447-CR and 05-14-00448-CR. The judgments erroneously state the statute

for the offenses as “481.112 Health and Safety Code,” which pertains to drugs listed in penalty

group one. Appellant was convicted for possession with intent to deliver 3,4–methylenedioxy

methamphetamine, a drug listed in penalty group two. Accordingly, we modify the judgments to

show the statute for the offense is “481.113 Health and Safety Code.” See TEX. R. APP. P.

43.2(b); Bigley v. State, 865 S.W.2d 26, 27–28 (Tex. Crim. App. 1993); Asberry v. State, 813
S.W.2d 526, 529–30 (Tex. App.—Dallas 1991, pet. ref'd).




                                                -2-
       In cause nos. 05-14-00447-CR and 05-14-00448-CR, we affirm the trial court’s

judgments adjudicating guilt as modified. In cause nos. 05-14-00449-CR, 05-14-00450-CR, and

05-14-00451-CR, we affirm the trial court’s judgments adjudicating guilt.




                                                    /Elizabeth Lang-Miers/
                                                    ELIZABETH LANG-MIERS
                                                    JUSTICE

Do Not Publish
TEX. R. APP. P. 47

140447F.U05




                                              -3-
                                Court of Appeals
                         Fifth District of Texas at Dallas

                                         JUDGMENT


CHASON MATTHEW ODEN, Appellant                      Appeal from the 291st Judicial District
                                                    Court of Dallas County, Texas (Tr.Ct.No.
No. 05-14-00447-CR        V.                        F10-73045-U).
                                                    Opinion delivered by Justice Lang-Miers,
THE STATE OF TEXAS, Appellee                        Justices Francis and Whitehill participating.



    Based on the Court’s opinion of this date, the trial court’s judgment adjudicating guilt is
MODIFIED as follows:

       The section entitled “Statute for Offense” is modified to show “481.113 Health and
Safety Code.”

       As modified, we AFFIRM the trial court’s judgment adjudicating guilt.



       Judgment entered July 29, 2015.




                                              -4-
                                Court of Appeals
                         Fifth District of Texas at Dallas

                                         JUDGMENT


CHASON MATTHEW ODEN, Appellant                      Appeal from the 291st Judicial District
                                                    Court of Dallas County, Texas (Tr.Ct.No.
No. 05-14-00448-CR        V.                        F10-63919-U).
                                                    Opinion delivered by Justice Lang-Miers,
THE STATE OF TEXAS, Appellee                        Justices Francis and Whitehill participating.



    Based on the Court’s opinion of this date, the trial court’s judgment adjudicating guilt is
MODIFIED as follows:

       The section entitled “Statute for Offense” is modified to show “481.113 Health and
Safety Code.”

       As modified, we AFFIRM the trial court’s judgment adjudicating guilt.



       Judgment entered July 29, 2015.




                                              -5-
                                 Court of Appeals
                          Fifth District of Texas at Dallas

                                         JUDGMENT


CHASON MATTHEW ODEN, Appellant                      Appeal from the 291st Judicial District
                                                    Court of Dallas County, Texas (Tr.Ct.No.
No. 05-14-00449-CR         V.                       F10-63918-U).
                                                    Opinion delivered by Justice Lang-Miers,
THE STATE OF TEXAS, Appellee                        Justices Francis and Whitehill participating.



     Based on the Court’s opinion of this date, the trial court’s judgment adjudicating guilt is
AFFIRMED.



       Judgment entered July 29, 2015.




                                              -6-
                                 Court of Appeals
                          Fifth District of Texas at Dallas

                                         JUDGMENT


CHASON MATTHEW ODEN, Appellant                      Appeal from the 291st Judicial District
                                                    Court of Dallas County, Texas (Tr.Ct.No.
No. 05-14-00450-CR         V.                       F10-63917-U).
                                                    Opinion delivered by Justice Lang-Miers,
THE STATE OF TEXAS, Appellee                        Justices Francis and Whitehill participating.



     Based on the Court’s opinion of this date, the trial court’s judgment adjudicating guilt is
AFFIRMED.



       Judgment entered July 29, 2015.




                                              -7-
                                 Court of Appeals
                          Fifth District of Texas at Dallas

                                         JUDGMENT


CHASON MATTHEW ODEN, Appellant                      Appeal from the 291st Judicial District
                                                    Court of Dallas County, Texas (Tr.Ct.No.
No. 05-14-00451-CR         V.                       F08-73489-U).
                                                    Opinion delivered by Justice Lang-Miers,
THE STATE OF TEXAS, Appellee                        Justices Francis and Whitehill participating.



     Based on the Court’s opinion of this date, the trial court’s judgment adjudicating guilt is
AFFIRMED.



       Judgment entered July 29, 2015.




                                              -8-